UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /X/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2016 OR / /TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-22893 AEHR TEST SYSTEMS (Exact name of Registrant as specified in its charter) California 94-2424084 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 400 Kato Terrace Fremont, CA (Address of principal (Zip Code) executive offices) (510) 623-9400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Number of shares of the registrant’s common stock, $0.01 par value, outstanding as of March 31, 2016 was 13,164,396. 2 AEHR TEST SYSTEMS FORM 10-Q FOR THE QUARTER ENDED FEBRUARY 29, 2016 INDEX PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at February 29, 2016 and May 31, 2015 4 Condensed Consolidated Statements of Operations for the Three and NineMonths Ended February 29, 2016 and February 28, 2015 5 Condensed Consolidated Statements of Comprehensive Loss for the Three and Nine Months Ended February 29, 2016 and February 28, 2015 6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended February 29, 2016 and February 28, 2015 7 Notes to Condensed Consolidated Financial Statements 8 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3.Quantitative and Qualitative Disclosures About Market Risks 22 ITEM 4.Controls and Procedures 23 PART II. OTHER INFORMATION ITEM 1.Legal Proceedings 24 ITEM 1A. Risk Factors 24 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3.Defaults Upon Senior Securities 31 ITEM 4.Mine Safety Disclosures 31 ITEM 5.Other Information 31 ITEM 6.Exhibits 31 SIGNATURES 32 Index to Exhibits 33 3 PART I.FINANCIAL INFORMATION Item 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) AEHR TEST SYSTEMS CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) (unaudited) February 29, May 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other Total current assets Property and equipment, net Other assets 94 95 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Line of credit $ $ Accounts payable Accrued expenses Customer deposits and deferred revenue, short-term Total current liabilities Long-term debt, net of debt issuance costs Income taxes payable 8 Deferred revenue, long-term Total liabilities Aehr Test Systems shareholders' equity: Common stock, $0.01 par value: Authorized: 75,000 shares; Issued and outstanding: 13,164 shares and 12,857 shares at February 29, 2016 andMay 31, 2015, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Aehr Test Systems shareholders' equity Noncontrolling interest ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The condensed consolidated balance sheet at May 31, 2015 has been derived from the audited consolidated financial statements at that date. The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended Feb. 29, Feb. 28, Feb. 29, Feb. 28, Net sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Loss from operations ) Interest expense ) (7 ) ) ) Other (expense) income, net ) 7 Loss before income taxbenefit (expense) Income tax benefit (expense) 33 ) ) ) Net loss ) Less:Net income attributable to the noncontrolling interest Net loss attributable to Aehr Test Systems common shareholders $ ) $ ) $ ) $ ) Net loss per share Basic and Diluted $ ) $ ) $ ) $ ) Shares used in per share calculations: Basic and Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands, unaudited) Three Months Ended Nine Months Ended Feb. 29, Feb. 28, Feb. 29, Feb. 28, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss), net of tax: Net change in cumulative translationadjustments 23 ) ) ) Total comprehensive loss ) Less:Comprehensive (loss) income attributableto the noncontrolling interest (1
